Citation Nr: 0000893	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-31 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This matter comes before the Board of Veterans' (BVA or 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus, or link, between any current psychiatric disorder and 
an incident of the veteran's military service.

2.  There is no current diagnosis of record of PTSD.


CONCLUSION OF LAW

The claim for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that this appeal was previously before the 
Board and remanded in December 1998 for additional 
development.  The Board has reviewed the record and finds 
that the requested development has been completed.  As such, 
the Board will proceed with disposition of this appeal.  

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
disabilities, such as psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted that a person who submits a claim 
for VA benefits has the initial burden of presenting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  The elements of a well-grounded claim include 
"medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."  Epps v. Gober, 
126 F. 3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995). 

Alternatively, the Court has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Initially, the Board notes that the requirements for 
establishing a well-grounded claim for service connection for 
PTSD differ slightly from other disabilities.  A claim for 
service connection for PTSD is well grounded when there is 
"[1] medical evidence of a current [PTSD] disability; [2] 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citations omitted). 

In the present case, the Board finds that the record is 
devoid of a diagnosis of PTSD.  Without a medical diagnosis 
of PTSD, the veteran cannot establish a well-grounded claim 
for PTSD.  See Cohen, supra.  In terms of the claim for 
service connection for a psychiatric disorder, the Board also 
finds that for the following reasons and bases, the veteran's 
claim must fail as not well-grounded.  

The veteran's service medical records are negative for any 
complaints of or treatment for a psychiatric disorder.  The 
post-service medical evidence is also silent for any symptoms 
related to a psychiatric disorder until August 1982, at which 
time a VA outpatient treatment record reflects a diagnosis of 
generalized anxiety disorder.  Otherwise, the medical 
evidence of record are negative for any diagnosed psychiatric 
disorder.  In a September 1996 VA examination, the veteran 
was diagnosed with alcohol abuse, and substance abuse 
disorder.  

Recently, in January 1999, the veteran underwent a VA 
examination and was again diagnosed with alcohol dependence 
and substance abuse disorder.  There was no diagnosis of a 
psychiatric disorder.  The examiner indicated that the 
veteran appeared depressed, and reported having 
hallucinations and paranoid delusional thinking in the past, 
but the criteria for PTSD were not met.  

After reviewing the evidence of record, the Board is unable 
to find that the veteran's claim is well-grounded.  Although 
there is a 1982 diagnosis of record of generalized anxiety 
disorder, the record is negative for any competent medical 
evidence of a link or nexus between any current psychiatric 
disorder and the veteran's military service.  Without such 
medical evidence, the claim is simply not well-grounded.  See 
Epps, 126 F.3d at 1468.  

The Board acknowledges the veteran's statements and hearing 
testimony of record regarding his military service in Vietnam 
and his difficulty in obtaining and maintaining employment.  
However, as a layperson without medical expertise or 
training, the veteran, while no doubt sincere, is not 
competent to render opinions as to a medical disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to offer medical opinions); see 
also Grottveit, 5 Vet. App. at 93 (lay assertions of medical 
[etiology] cannot constitute evidence to render a claim well 
grounded under section 5107(a)). 

As the veteran has not presented evidence of a well-grounded 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, the VA is under no further duty to 
assist the veteran in developing the facts pertinent to his 
claim.  See Epps, 126 F.3d at 1468 ("there is nothing in the 
text of [38 U.S.C.A.] § 5107 to suggest that the [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").  
Furthermore, the Board is unaware of the existence of any 
relevant evidence, which, if obtained, would well-ground the 
veteran's claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well-grounded 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  See McKnight,131 F.3d at 1485; 
Robinette, 8 Vet. App. at 77-78.  In that regard, competent 
medical evidence is needed that establishes a current 
diagnosis of the claimed disorder, as well as competent 
medical evidence of a nexus or link between a current 
disorder and an incident of the veteran's active military 
service.  For service connection for PTSD, there must be 
evidence of a current diagnosis of PTSD, that is based on 
verified in-service stressors.  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for an acquired psychiatric disorder, to include 
PTSD, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

